     Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 1 of 12 Page ID
                                      #:1268



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA

13
   JANET GARCIA, GLADYS ZEPEDA,                   Case No.: 2:19-cv-6182-DSF-PLA
14 MIRIAM ZAMORA, ALI EL-BEY, PETER               Assigned to Judge Dale S. Fischer
15 DIOCSON JR., MARQUIS ASHLEY, JAMES
   HAUGABROOK, individuals, KTOWN FOR             DECLARATION OF GABRIEL
16                                                DERMER ISO DEFENDANT
   ALL, an unincorporated association,            CITY OF LOS ANGELES’
17 ASSOCIATION FOR RESPONSIBLE and                OPPOSITION TO MOTION FOR
   EQUITABLE PUBLIC SPENDING an                   PRELIMINARY INJUNCTION
18
   unincorporated association,                    Concurrently Filed Documents:
19                                                  • Memorandum of Points &
                   Plaintiffs,                         Authorities ISO Opposition
20                                                  • Declarations ISO Opposition:
         vs.                                           Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;            Ramirez, Rankin, Guerrero,
                                                       Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                          Rodriguez, Diaz
                  Defendant(s).                     • Request for Judicial Notice
23                                                  • Evidentiary Objections
24
                                                  Date: March 30, 2020
25                                                Time: 1:30 p.m.
                                                  Ctrm: 7D
26
27
28
     DECLARATION OF GABRIEL DERMER ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 2 of 12 Page ID
                                      #:1269




 1                        DECLARATION OF GABRIEL S. DERMER
 2           I, GABRIEL S. DERMER, hereby declare:
 3        1.      I am an attorney at law, duly licensed to practice before this court and all of
 4   the courts of the State of California. I am one of the attorneys for Defendant City of Los
 5   Angeles (“City”) in this action. I make all statements herein of my own personal
 6   knowledge, and if called to testify as a witness in this action, I could and would testify
 7   competently to the truth of the matters set forth herein.
 8        2.      This Court issued its order on the City’s motion to dismiss on February 15,
 9   2020.
10        3.      On the afternoon of February 18, 2020, counsel for Plaintiffs emailed a letter
11   to myself and others requesting that the City stipulate to an injunction. The letter asked
12   for a response by the close of business on the very next day, February 19. A true and
13   correct copy of this letter is attached hereto as Exhibit “1.”
14        4.      On February 19, 2020, I spoke via telephone to Shayla Myers, counsel for
15   Plaintiffs, informing her of, among other things, that the City needed more than one day
16   to respond to Plaintiff’s request. I informed her of an internal City Attorney meeting that
17   was scheduled for Friday, February 21. I also informed Ms. Myers of the likely need for
18   the City Council to approve a stipulated injunction, and how that would take some time.
19        5.      On Friday, February 21, Ms. Myers sent me an email stating, among other
20   things, “we intend to move for a preliminary injunction early next week.” A true and
21   correct copy of this email is attached hereto as Exhibit “2.” I responded the same day
22   informing Ms. Myers that the City was continuing to discuss the matter and that I would
23   “share information as soon as I have it, and would ask for your patience in said regard.”
24   A true and correct copy of this email is attached hereto as Exhibit “3.”
25        6.      Five days later, on February 26, 2020, Plaintiffs filed their motion.
26        7.      On February 27, 2020, I sent an email to Ms. Myers informing her that the
27   City Council would be briefed on this matter the following week, on either March 3 or 4.
28   A true and correct copy of this email is attached hereto as Exhibit “4.”
                                                  1
         DECLARATION OF GABRIEL S. DERMER ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 3 of 12 Page ID
                                  #:1270




 1        8.      Following the City Council's consideration of the matter on March 4, Ms.
 2 Myers and I have continued to have email communications but, as of yet, no agreement
 3   has been reached.
 4        9.      As the Court may know, by January 10, 2020, the City produced thousands
 5   of pages of documents to Plaintiffs in this matter (Bates Nos. CTY00000 1 - CTY
 6   004085). Among other things, the City produced photographs, Watershed Protection
 7   Reports and various other Sanitation Reports relating to Plaintiffs. Importantly, because
 8   the City was unable to locate incident specific information for Plaintiff Haugabrook, the
 9   City produced all reports for all cleanups conducted in South LA in March 2019.
IO

11       I declare under penalty of perjury under the laws of the State of California and the
12   United States that the foregoing is true and correct and that this Declaration was executed
13   on March 9, 2020, at Los Angeles, California.
14

15
16

17

18

19

20
21

22
23
24
25
26

27
28

                                                 2
        DEC'LARA TION OF GAARlEL S. DERMER ISO CITY'S OPP. TO MOT. FOR PRELIMINARY JNJUNCTIO'\J
Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 4 of 12 Page ID
                                 #:1271




                        EXHIBIT 1
                                  pg 3
  Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 5 of 12 Page ID
                                   #:1272
    ~LEGAL AID                                                                                       7000 S. Broadway
                                                                                                Los Angeles, CA 90003
    _...._ ~~~grP:JJ?~~                                                                                 213-640-3950
                                                                                                     213-640-3988 fax
    Justice • Equity • Hope                                                                              www.lafla.org

Writer’s Direct Line (213) 640-3983                                                        Our File Number XX-XXXXXXX

                                                                                      VIA EMAIL AND U.S. MAIL

                                                         February 18, 2020
Scott Marcus
Gabriel Dermer
Patricia Ursea
Felix Lebron
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012


         RE:       Garcia v. City of Los Angeles; Case No. 2:19-cv-06182

Dear Counsel,

        We have reviewed the Court’s ruling on the City of Los Angeles’s motion to dismiss, and in particular,
the Court’s denial of the City’s motion to dismiss Plaintiffs’ facial challenges to Los Angeles Municipal Code
Sections 56.11(3)(i) and 56.11(10)(d).

        The Court’s ruling is clear that the Bulky Item provision is facially unconstitutional under the Fourth
and Fourteenth Amendments of the United States Constitution and Article I, Sections 7 and 13 of the California
Constitution. As such, the continued enforcement of the ordinance violates the rights of unhoused residents
throughout the City. However, despite the clarity of the Court’s ruling, today’s CARE+ schedules indicate that
bulky items are still subject to enforcement.

        We request the City immediately cease enforcement of these provisions and stipulate to a preliminary
injunction, enjoining the City from enforcing LAMC Sections 56.11(3)(i) and 56.11(10)(d). If the City is
unwilling to stipulate to such an injunction, then we will seek one from the Court.

        It is our hope that the parties can reach an agreement without the need for further intervention from the
court. Doing so will preserve both city and judicial resources and potentially open the door to a broader
conversation which Judge Fischer made clear at the February 10th hearing, should happen here. As we have
indicated on numerous occasions, we remain open to working towards a meaningful resolution without
protracted litigation. But of course, we will seek court intervention if necessary to protect our clients’ rights.




 Other Office Locations:
 East Los Angeles Office, 5228 Whittier Blvd., Los Angeles, CA 90022; 213-640-3883
 Long Beach Office, 601 Pacific Ave., Long Beach, CA 90802; 562-435-3501
 Santa Monica Office, 1640 5th St., Suite 124, Santa Monica, CA 90401; 310-899-6200
                                                                                           Lsc I         America's Partner
                                                                                                         for Equal Justice
                                                                                            LEGAL SERV I CES CORPORATION

 Ron Olson Justice Center, 1550 W 8th Street, Los Angeles, CA 90017; 323-801-7989


                                                            pg 4
  Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 6 of 12 Page ID
                                   #:1273
Letter to City of Los Angeles
Page 2 of 2

       Please let us know by the close of business on Wednesday, February 19th how you wish to proceed.

Sincerely,




Shayla R. Myers
Legal Aid Foundation of Los Angeles

Catherine Sweetser
Schonbrun Seplow Harris and Hoffman

Benjamin Herbert
Kirkland & Ellis LLP




                                                pg 5
Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 7 of 12 Page ID
                                 #:1274




                        EXHIBIT 2

                                 pg 6
3/9/2020                       City of Los Angeles
           Case 2:19-cv-06182-DSF-PLA              Mail - Garcia
                                             Document        42-2v. City Filed
                                                                         of Los Angeles,
                                                                                 03/09/20Case No. 2:19-cv-06182
                                                                                               Page     8 of 12 Page ID
                                                          #:1275

                                                                                    Gabriel Dermer <gabriel.dermer@lacity.org>



  Garcia v. City of Los Angeles, Case No. 2:19-cv-06182
  Shayla R. Myers <SMyers@lafla.org>                                                              Fri, Feb 21, 2020 at 6:14 PM
  To: Gabriel Dermer <gabriel.dermer@lacity.org>
  Cc: Scott Marcus <Scott.Marcus@lacity.org>, Patricia Ursea <patricia.ursea@lacity.org>, Felix Lebron
  <felix.lebron@lacity.org>, Benjamin Herbert <benjamin.herbert@kirkland.com>, "Onufer, Michael"
  <michael.onufer@kirkland.com>, Catherine Sweetser <catherine.sdshhh@gmail.com>


    Gabriel,



    We are following up from our letter on Tuesday regarding the ongoing enforcement of LAMC 56.11(3)(i) and 56.11(10)(d),
    in light of the Court’s ruling on the City’s motion to dismiss. When we spoke on the phone on Wednesday, you indicated
    that you would get back to us today following your meeting with the City Attorney.



    Since we have not heard from you, we assume the City remains unwilling to work with us without further court
    intervention. We are disappointed, but given the significant interests at stake, we intend to move for a preliminary
    injunction early next week.

    [Quoted text hidden]
    [Quoted text hidden]




                                                               pg 7
https://mail.google.com/mail/u/0?ik=f3e8fbfca7&view=pt&search=all&permmsgid=msg-f%3A1659201289483368435&simpl=msg-f%3A165920128948…   1/1
Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 9 of 12 Page ID
                                 #:1276




                        EXHIBIT 3

                                  pg 8
3/9/2020                        City of Los Angeles
           Case 2:19-cv-06182-DSF-PLA               Mail - Garcia
                                             Document        42-2 v. CityFiled
                                                                          of Los Angeles,
                                                                                 03/09/20 Case No. 2:19-cv-06182
                                                                                                Page    10 of 12 Page ID
                                                           #:1277

                                                                                    Gabriel Dermer <gabriel.dermer@lacity.org>



  Garcia v. City of Los Angeles, Case No. 2:19-cv-06182
  Gabriel Dermer <gabriel.dermer@lacity.org>                                                      Fri, Feb 21, 2020 at 6:17 PM
  To: "Shayla R. Myers" <SMyers@lafla.org>
  Cc: Scott Marcus <Scott.Marcus@lacity.org>, Patricia Ursea <patricia.ursea@lacity.org>, Felix Lebron
  <felix.lebron@lacity.org>, Benjamin Herbert <benjamin.herbert@kirkland.com>, "Onufer, Michael"
  <michael.onufer@kirkland.com>, Catherine Sweetser <catherine.sdshhh@gmail.com>

    Hi Shayla,
     We are still discussing things internally. I don't have definitive information to share but we are continuing to discuss
    things next week. I will share information as soon as I have it, and would ask for your patience in said regard. Thank you
    and have a nice weekend.
    [Quoted text hidden]




                                                             pg 9
https://mail.google.com/mail/u/0?ik=f3e8fbfca7&view=pt&search=all&permmsgid=msg-a%3Ar371241050403459275&simpl=msg-a%3Ar37124105040…   1/1
Case 2:19-cv-06182-DSF-PLA Document 42-2 Filed 03/09/20 Page 11 of 12 Page ID
                                  #:1278




                        EXHIBIT 4

                                   pg 10
3/9/2020                        City of Los Angeles
           Case 2:19-cv-06182-DSF-PLA               Mail - Garcia
                                             Document        42-2 v. CityFiled
                                                                          of Los Angeles,
                                                                                 03/09/20 Case No. 2:19-cv-06182
                                                                                                Page    12 of 12 Page ID
                                                           #:1279

                                                                                    Gabriel Dermer <gabriel.dermer@lacity.org>



  Garcia v. City of Los Angeles, Case No. 2:19-cv-06182
  Gabriel Dermer <gabriel.dermer@lacity.org>                                                     Thu, Feb 27, 2020 at 6:27 PM
  To: "Shayla R. Myers" <SMyers@lafla.org>
  Cc: Felix Lebron <felix.lebron@lacity.org>, Scott Marcus <Scott.Marcus@lacity.org>, Patricia Ursea
  <patricia.ursea@lacity.org>, Benjamin Herbert <benjamin.herbert@kirkland.com>, "Onufer, Michael"
  <michael.onufer@kirkland.com>, Catherine Sweetser <catherine.sdshhh@gmail.com>

    Hi Shayla,

    Thank you for the letter. Our Office submitted a request for closed session before City Council to discuss the issues
    raised by the Court's order and that should happen next Tuesday or Wednesday. While we moved as quickly as we could
    on these issues, unfortunately, Plaintiffs' timing on the motion for preliminary injunction did not provide sufficient time for
    the City to meaningfully respond to you before the filing of the motion. We will get back to you once we receive direction
    from Council. Thank you.

    Gabriel
    [Quoted text hidden]


     7 attachments



                                               image001.png
                                               20K



           image002.png
           1K
           image003.png
           2K
           image004.png
           2K
           image005.png
           2K
           image006.png
           1K
           letter to CLA re Preliminary Injunction.pdf
           84K




                                                                 pg 11

https://mail.google.com/mail/u/0?ik=f3e8fbfca7&view=pt&search=all&permmsgid=msg-a%3Ar2981474703788769828&simpl=msg-a%3Ar2981474703…   1/1
